Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 3/1/2021.
	
	The status of the claims is as follows:
		Claims 1-5 are herein addressed in detail below.

	The applicant’s information disclosure statements dated 3/1/2021 and 3/22/2021 have been considered and copies have been placed in the file.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumiya et al. (9,033,397 B2) in view of Ishida et al. (2010/0199567 A1).
Sumiya et al. (9,033,397 B2) discloses an opening and closing body drive device (21, see figure 3) comprising a belt frame (12) extending in a moving direction of the opening and closing body (10), a plurality of driven pulleys (26 and 28 located opposite of one another) arranged spaced apart from each other in a longitudinal direction of the belt frame (12), a belt (36) wounded around the plurality of driven pulleys (26 and 28) and fixed with a connector (37) with respect to the opening and closing body (10), a drive unit (50) provided with an output shaft (53, seen in Figure 4) including a rotary axis which extends from the drive unit (50), a drive pulley (31, see figure 4) connected to the output shaft (53) of the drive unit (50) and configured to drive the belt (36), the drive pulley is wound with the belt (36) which is driven and arranged at opposing sides of the drive pulley in a circumferential direction of the belt (36) [Claim 1], further comprising a press pulleys (32 and 33 which sandwich the drive pulley (31, see figure 3) [Claims 2 and 3], wherein the drive unit (50) includes a support shaft supporting the press pulley(s) (see figure 3 wherein pulleys 32 and 33 rotate about an axis within the drive unit (50) [Claim 4]; and wherein the drive device (21) closes a sliding door (10) [Claim 5].
Sumiya et al. (9,033,397 B2) fails to disclose the axis of the drive pulley and output shaft (claim 1) and press pulley(s) (claims 2 and 3) to be of a different direction than the driven pulleys.
Ishida et al. (2010/0199567 A1) discloses a drive device comprising a drive unit (30 and 60) having a drive pulley (33) having an output shaft and two press pulleys (45) having an axis that are in a different direction than that of the driven pulleys (21).  
It would have been obvious before the effective filing date of the claimed invention to rotate the drive unit (i.e., drive pulley and press pulley(s)) of Sumiya et al. (9,033,397 B2) 90 degrees (i.e., a different direction axis) as taught by Ishida et al. (2010/0199567 A1) which would also twist the belt since the rotation of the drive device allows the drive device to fit within a smaller width within a vehicle body thereby reducing the costs of manufacturing.  Furthermore, rotating the drive device of Sumiya et al. (9,033,397 B2) would still allow the device to operate equally as well.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634